Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-10 of the Remarks filed 02/02/2022, with respect to the rejection of Claim 16 under 35 U.S.C. 112(b) for lack of clarity, as well as of Claims 22-23 for failing to provide equivalent structures/acts for limitations interpreted under 35 U.S.C. 112(f), have been fully considered and are persuasive.  These rejections are hereby withdrawn. However, Examiner notes that the other rejection to Claim 23 under 35 U.S.C. 112(b) due to lack of clarity, see page 8 of the Office action mailed 11/02/2021, has not been addressed by the Applicant and is therefore maintained.
Applicant's arguments, see pages 7-8 of the Remarks, with respect to the rejections of Claims 5, 7, 10, 12, 13, 15, and 18 under 35 U.S.C. 112(a) for failing to meet the enablement requirement have been fully considered but they are not persuasive. 
For Claims 5, 7, 10, 12, and 13, the Applicant points to paragraph 18 of the specification, which describes the strength characteristics of the sheet aluminum and states that these characteristics facilitate manufacturing containers using less material and fewer drawing steps, and argues that the information in this paragraph, along with the method steps shown in Figure 1 with their corresponding discussion in the specification, are sufficient to enable the claims. Examiner respectfully disagrees. Paragraph 18 lists several different embodiments for the range of the spread (i.e. arithmetic difference between yield strength and tensile strength) of the 
For Claim 15, the Applicant points to paragraph 44 for the enablement of the formation of the threaded portion, as well as to paragraph 20, which states that the choice of materials 
For Claim 18, the Applicant points to Figure 3, which shows a bottle having the claimed neck dimensions, and states that this is a specific example expected to result from “some 
Applicant's arguments on pages 12-13 of the Remarks regarding the rejection of Claim 1 under 35 U.S.C. 103 have been fully considered but they are not persuasive. In response to Applicant's assertion that Iwamura fail to disclose or suggest certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., that the obtained sheet aluminum has not been subjected to any heat treatment) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). While it is true that the sheet aluminum obtained by Iwamura is only disclosed 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1-2, 8-9, 19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura (US 2018/0282848).
Regarding Claim 1, Iwamura discloses  a method of making an aluminum bottle ([0051] lines 1-3), the method comprising: obtaining sheet aluminum, the sheet aluminum having a difference between ultimate tensile strength and yield strength between 3.31 thousand pounds per square inch (ksi) and 8.0 ksi ([0012] lines 19-22; 50 MPa is equivalent to 7.25 ksi, which falls within this range); plastically deforming the blank into a cup with three or fewer drawing steps ([0051] lines 7-8; “cupping” and “DI forming” are each interpreted as being a drawing step, as both cupping and DI forming are known in the art to include drawing); and necking the cup to form an aluminum bottle with a neck ([0051] lines 8-10). Examiner note: regarding the limitation “cutting a blank from the sheet aluminum,” Iwamura does not explicitly disclose this step, but it is clear that it must be occurring before the drawing step as the sheet metal must be sized and shaped appropriately to obtain the desired bottle shape. Examiner further notes that Iwamura discloses a difference between ultimate tensile strength and yield strength of 50 MPa or less, i.e. 0-7.25 ksi, which is not explicitly equivalent to the claimed range of 3.31-8.0 ksi, but overlaps it significantly. Further, as shown in Tables 2 and 6, the aluminum sheets disclosed by Iwamura exhibited excellent formability over a range of 40-49 MPa, i.e. 5.8-7.1 ksi, difference between ultimate tensile strength and yield strength, which is within the claimed range. Therefore, it would have been obvious to one of ordinary skill in the art to modify the method disclosed by Iwamura such that the sheet aluminum has a difference between ultimate tensile 
Regarding Claim 2, Iwamura discloses the blank is plastically deformed into the cup with two or fewer drawing steps ([0051] lines 7-8 discloses a single drawing and ironing, i.e. DI, forming process; as the claim does not specify what constitutes a “drawing step,” this DI forming process is interpreted to meet the limitation of the claim); and the sheet aluminum has a yield strength between 33.1 ksi and 42 ksi ([0012] line 17; based on the disclosed tensile strength, i.e. TS, range and difference between the tensile and yield strengths, the yield strength is 230-270 MPa, which is equivalent to 33.6-39.2 ksi, which falls within the claimed range).
Regarding Claims 8 and 9, Iwamura discloses a specific example of a blank having a thickness of 0.28 mm, which is equivalent to 0.0110 inches ([0065] lines 13-14). This is slightly outside the claimed ranges of 0.0120-0.0197 inches and 0.0160-0.0180 inches; however, Iwamura also discloses that the thickness of the blank can be as large as 1.0 mm, or 0.039 inches, to ensure sufficient strength in the bottle while limiting the weight of the sheet ([0049] 
Regarding Claim 19, Iwamura discloses that at least some of the drawing steps have a 35% or greater drawing rate ([0063] lines 3-4; as the Applicant has not defined the term “drawing rate” in the claim or the specification, it is interpreted as being synonymous with “ironing ratio”).
Regarding Claim 22, Iwamura discloses that necking the cup comprises steps for necking ([0051] lines 8-9).
Regarding Claim 23, Iwamura discloses steps for manufacturing a container that holds liquids ([0051] lines 1-12).
Claims 5-7, 12, 13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura as applied to Claim 1 above, and further in view of Jordan (US 5,704,240).
Regarding Claim 5, Iwamura is silent to the aspect ratio of the aluminum bottle formed. Jordan teaches (Figure 1) a method of making an aluminum bottle from sheet aluminum having a similar yield strength and thickness as Iwamura (column 1 lines 40-42), wherein the aluminum bottle (metal can body 10) has an aspect ratio of 3.5 or greater (column 2 lines 50-52; based on the provided heights and diameters of the bottles that can be made, an aspect ratio of up to 4 can be achieved). Since it is known in the art that this aspect ratio can be achieved using sheet aluminum similar with similar properties to that of Iwamura, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Iwamura such that the aluminum bottle has an aspect ratio of 3.5 or greater, as taught by Jordan.
Regarding Claim 6, Iwamura discloses the blank is plastically deformed into the cup with two drawing steps ([0051] lines 7-8; “cupping” and “DI forming” are each interpreted as being a drawing step, as both cupping and DI forming are known in the art to include drawing).
Regarding Claim 7, Iwamura discloses the blank is plastically deformed into the cup with two drawing steps ([0051] lines 7-8; “cupping” and “DI forming” are each interpreted as being a drawing step, as both cupping and DI forming are known in the art to include drawing), but is silent to the aspect ratio of the aluminum bottle formed. Jordan teaches (Figure 1) a method of making an aluminum bottle from sheet aluminum having a similar yield strength and thickness 
Regarding Claims 12 and 13, Iwamura is silent to the wall thicknesses of the cylindrical portion and the neck. Jordan teaches (Figure 1) a method of making an aluminum bottle from sheet aluminum having a similar yield strength and thickness as Iwamura (column 1 lines 40-42), wherein the aluminum bottle (metal can body 10) has a cylindrical portion with a first wall thickness of 0.00645 ± 0.0002 inches (column 2 lines 48-49; the “thin wall portion” is the lower part of the bottle that is not necked in, i.e. the cylindrical portion); and the neck (tapered neck 14) has a second wall thickness along at least part of the neck of between 0.00800 and 0.00900 inches (column 2 line 50: the “thick wall portion” is the upper part of the bottle that is necked in; Examiner notes that the thickness range for the thick wall portion of 0.0065-0.0085 inches is measured prior to necking, but as it is known in the art that necking a tubular metal workpiece in the manner shown has a slight thickening effect on the metal, it is possible to ensure that the finished neck will have a wall thickness within the claimed range along at least part of it). Since it is known in the art that these first and second wall thicknesses can be achieved using sheet aluminum similar with similar properties to that of Iwamura, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
Regarding Claim 15, Iwamura is silent to shaping a threaded portion on the neck. Jordan teaches (Figure 1) a method of making an aluminum bottle from sheet aluminum having a similar yield strength and thickness as Iwamura (column 1 lines 40-42) and further comprising shaping a threaded portion (cylindrical neck portion 16 with threads 12) on the neck (column 1 lines 6-7), wherein the threaded portion has a sidewall thickness of between 0.00850 to 0.00950 inches (column 2 line 50: the “thick wall portion” is the upper part of the bottle that is necked in to form the tapered neck 14 and cylindrical neck 16; Examiner notes that the thickness range for the thick wall portion of 0.0065-0.0085 inches is measured prior to necking, but as it is known in the art that necking a tubular metal workpiece in the manner shown has a slight thickening effect on the metal, it is possible to ensure that the finished cylindrical neck, i.e. the threaded portion, will have a sidewall thickness within the claimed range). Since it is known in the art that a threaded portion with this sidewall thicknesses can be achieved using sheet aluminum similar with similar properties to that of Iwamura, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Iwamura to also include shaping a threaded portion on the neck, wherein the threaded portion has a sidewall thickness of between 0.00850 to 0.00950 inches, as taught by Jordan.
Regarding Claim 18, Iwamura is silent to the shape and height of the neck. Jordan teaches (Figure 1) a method of making an aluminum bottle (metal can body 10) from sheet .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamura as applied to Claim 1 above, and further in view of Jordan and Go et al., hereinafter Go (US 2017/0008656).
Regarding Claim 10, Iwamura is silent to the diameter, height, weight, and wall thickness of the aluminum bottle, and does not disclose a domed bottom. Jordan teaches (Figure 1) a method of making an aluminum bottle (metal can body 10) from sheet aluminum having a similar yield strength and thickness as Iwamura (column 1 lines 40-42), wherein diameters of the cup and aluminum bottle are between 2 and 2.5 inches (column 2 line 51); a height of the aluminum bottle is between 7.48 and 9.37 inches (column 2 line 45); the aluminum bottle (metal can body 10) has a cylindrical portion with a wall thickness of between 0.00575 and 0.00800 inches (column 2 lines 48-49; the “thin wall portion” is the lower part of the bottle that is not necked in, i.e. the cylindrical portion); and the aluminum bottle has a domed bottom (bottom profile is seen in the cross section shown in Figure 2). Since it is known .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamura as applied to Claim 1 above, and further in view of Niec et al., hereinafter Niec (US 2016/0256910).
Regarding Claim 14, Iwamura does not disclose an annealing step. Niec teaches (Figure 13) a method for making an aluminum bottle comprising an annealing step (step 1316) at a temperature of between 100 °C to 400 °C for a duration of between 3 to 30 minutes ([0019] lines 1-5; the claimed temperature range and time duration range is commonly known in the art for annealing aluminum). This annealing step alters the aluminum’s yield strength and ductility and improves its workability ([0018] lines 11-13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for making an aluminum bottle disclosed by Iwamura to also include an annealing step at a temperature of between 100 °C to 400 °C for a duration of between 3 to 30 minutes, as taught by Niec, in order to alter the yield strength and ductility of the aluminum so as to improve its workability.
Claims 16-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura as applied to Claim 1 above, and further in view of Yoshino et al., hereinafter Yoshino (JP 2008057030). For text citations of Yoshino, refer to the machine translation provided as Non-Patent Literature with the Office action mailed 06/25/2021.
Regarding Claim 16, Iwamura discloses that the aluminum bottle is packaging for a liquid ([0003] lines 8-9; the intended use of the bottle to hold a beverage, i.e. to be packaging for a liquid), but does not disclose a step of dispensing the liquid into the bottle. Yoshino teaches a method of making an aluminum bottle comprising dispensing a liquid into the 
Regarding Claim 17, with reference to the aforementioned combination of Iwamura and Yoshino, Yoshino teaches pressurizing the liquid in the aluminum bottle to between 30 and 110 psi ([0047] lines 523-523; 0.245 MPa is equivalent to 35.5 psi, which falls within this range). 
Regarding Claim 21, Iwamura discloses steps of coating and baking ([0051] line 8), but does not specify that the coating is an epoxy liner or the temperature at which it is baked. Yoshino teaches a method of making an aluminum bottle comprising coating the cup with an epoxy liner; and baking the epoxy liner at a temperature of between 150 °C to 250 °C ([0026] lines 294-295). As an epoxy liner is a known type of liner to apply to aluminum bottles and 150-250 °C is a known temperature range for baking said known epoxy liner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Iwamura such that in the coating and baking steps, the cup is coated with an epoxy liner, and the epoxy liner is baked at a temperature of between 150°C to 250°C, as is taught by Yoshino.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TERESA A GUTHRIE/Examiner, Art Unit 3725   

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725